COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


WILLIAMS STEEL ERECTION COMPANY, INC. AND
 LUMBERMEN’S UNDERWRITING ALLIANCE
                                                                 MEMORANDUM OPINION*
v.     Record No. 0352-07-4                                          PER CURIAM
                                                                     JULY 17, 2007
FRANK SAMUEL CONELY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Scott C. Ford; Brian A. Richardson; McCandlish Holton, PC, on
                 briefs), for appellants.

                 (Wesley G. Marshall, on brief), for appellee.


       Williams Steel Erection Company, Inc. and its insurer appeal a decision of the Workers’

Compensation Commission finding that (1) Frank Samuel Conely’s (claimant) claim for

permanent partial disability benefits for disfigurement associated with his November 19, 1999

injury by accident was timely and not barred by the doctrine of laches; and (2) claimant was

entitled to return to Dr. Robert M. Dombrowski for an impairment rating of his left wrist and

right pinky finger injuries. We have reviewed the record and the commission’s opinion and find

that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Conely v. Williams Steel Erection Co., Inc., VWC File

No. 198-56-31 (Jan. 10, 2007). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.